Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

BATTERY HOLDER FOR A VEHICLE

Examiner: Adam Arciero	SN: 15/849,280	Art Unit: 1727          November 19, 2021

DETAILED ACTION
Applicant's response filed on August 19, 2021 has been received. Claims 1-2, 7-19 and 21-22 are currently pending. Claim 13 has been amended. Claims 19 and 21 remain withdrawn from consideration. Claim 22 is newly added.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: paragraph [0101] of the printed publication states that side wall 117  can be seen, however Fig. 5B does not show reference numeral 117.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the profile wall that is angled in a longitudinal direction and simultaneously forms a base wall and a side wall or a base wall and a separation wall of the battery holder, and wherein multiple profile walls are integrally joined to each other and must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112
The claim rejection under 35 U.S.C. 112(b) on claim 13 is withdrawn because Applicant has amended the claim.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Jung et al., Kohlberger et al. and Srinivassan et al. on claims 1-2, 7-8, 11, 13 and 17 are withdrawn because Applicant has amended the independent claim.

The claim rejections under 35 USC 103(a) as being unpatentable over Jung et al., Kohlberger et al., Srinivassan et al. and Itsuki et al. on claims 9-10 and 12 are withdrawn because Applicant has amended the independent claim.

The claim rejections under 35 USC 103(a) as being unpatentable over Jung et al., Kohlberger et al., Srinivassan et al. and Hiroshi et al. on claim 14 is withdrawn because Applicant has amended the independent claim.

The claim rejections under 35 USC 103(a) as being unpatentable over Jung et al., Kohlberger et al., Srinivassan et al. and Rawlinson et al. on claim 15 is withdrawn because Applicant has amended the independent claim.

The claim rejections under 35 USC 103(a) as being unpatentable over Jung et al., Kohlberger et al., Srinivassan et al. and Shimoda et al. on claim 16 is withdrawn because Applicant has amended the independent claim.

The claim rejections under 35 USC 103(a) as being unpatentable over Jung et al., Kohlberger et al., Srinivassan et al. and Wegner on claim 18 is withdrawn because Applicant has amended the independent claim.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2015/0303537 A1) in view of Kohlberger et al. (US 2012/0224326 A1) and Srinivassan et al. (US 2015/0144314 A1).
As to Claims 1-2, 7-8, 13 and 17, Jung et al. discloses a battery holder comprising receptacles for juxtaposed battery modules M1,M2; and a profile wall 300 that is integrally formed with itself as a single piece structure and defines the modules by forming a base wall and comprises a heat exchanger formed of a plurality of fluid-carrying hollow channels/chambers that extend along the modules at a distance from each other and are connected in series with each other by lateral hollow channel openings (inlet and outlet) 301,302 (Fig. 4, Fig. 7 and Abstract). Jung et al. does not specifically disclose wherein the profile wall comprises a base wall and side 
However, Kohlberger et al. teaches of a battery holder comprising a profile wall that comprises a base wall 108 and a support housing wall 106 (separating wall) that separates adjacent battery modules 104 and forms receiving spaces for the battery modules, and wherein multiple profile walls are integrally joined to receive a plurality of battery modules (Fig. 1 and 3).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify he battery holder of Jung et al. to comprise the claimed walls because Kohlberger et al. teaches that adjacent battery modules can be supported into a battery system for use in a vehicle (paragraphs [0012] and [0019]).

Response to Arguments
Applicant’s arguments, see Remarks, filed August 19, 2021, with respect to the rejections have been fully considered and are persuasive. The rejections of the claims have been withdrawn. 

Allowable Subject Matter
Claims 1-2, 7-18 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts of record, Jung et al., Kohlberger et al., Srinivassan et al., Itsuki et al., Hiroshi et al., Rawlinson et al., Shimoda et al., Wegner, and Whitacre et al., do not specifically disclose, teach, or fairly suggest the claimed battery holder, comprising: the claimed profile wall comprising lateral hollow channel openings, wherein two opposing channel .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ADAM A ARCIERO/Examiner, Art Unit 1727